DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “bearing plates” (claim 1 line 3), “side walls” (claim 1 line 9, as figure 3 does not show side walls), “the lateral region” (claim 1 line 9, as figure 3 does not show a lateral region), “the lower shell” (claim 1 lines 9-10, as figure 3 does not show a lower shell), “two side plates” (claim 2 line 3), “a cover plate” (claim 2 line 3), “an end plate” (claim 2 line 3), “bearing plates” (claim 10 line 5), “side walls” (claim 10 line 10, as figure 3 does not show side walls), “the lateral region” (claim 10 line 10, as figure 3 does not show a lateral region), and “the lower shell” (claim 10 lines 10-11, as figure 3 does not show a lower shell) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “the side” (line 2) lacks antecedent basis.
Further regarding claim 1, “the bearing plates” (line 3) lacks antecedent basis.
Further regarding claim 1, “the structure” (line 5) lacks antecedent basis.
Further regarding claim 1, “the lateral region” (line 9) lacks antecedent basis.
Further regarding claim 1, “the lower shell” (lines 9-10) lacks antecedent basis.
Regarding claim 2, the limitation of “the three partial luffing-cylinder boxes are each designed as closed box structures” (lines 2-3) renders the claim indefinite because the limitation is unclear as how the phrase “designed as” defines the three partial luffing-cylinder boxes structurally.  What is the structural significance of “designed as”?  Further, what structure is required by “closed box structures”.   For this office action, the above limitation will be interpreted as the three partial luffing-cylinder boxes are each closed box structures.
Regarding claim 3, the limitation of “characterized in” (line 2) renders the claim indefinite because the limitation is unclear as to what is meant by “characterized in”.  What is meant by the phrase “characterized in”?  Applicants are asked to remove the phrase “characterized in” from the claim.
Further regarding claim 3, “the ends” (line 3) lacks antecedent basis.
Further regarding claim 3, “the end” (line 3) lacks antecedent basis.
Regarding claim 5, “the
Further regarding claim 5, “the metal plates of the third partial luffing-cylinder box” (line 2) lacks antecedent basis.
Regarding claim 6, “the at least one buckling strut” (line 2) lacks antecedent basis.
Further regarding claim 6, “the lower shell” (line 3) lacks antecedent basis.
Regarding claim 9, “the center” (line 3) lacks antecedent basis.
Regarding claim 10, “the side walls” (line 10) lacks antecedent basis.
Further regarding claim 10, “the lateral region” (line 10) lacks antecedent basis.
Further regarding claim 10, “the lower shell” (lines 9-10) lacks antecedent basis.

Allowable Subject Matter
Claims 1-11 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

Zia et al. (US Publication 2018/0258278 A1) and Brzoska et al. (US Publication 2018/0327233 A1) are considered the closest prior art references to the claimed invention of independent claims 1 and 10.

Neither Zia et al. nor Brzoska et al. disclose nor would be obvious to the limitations of the metal-plate box structure is composed of three partial luffing-cylinder boxes, of which two partial luffing-cylinder boxes are arranged substantially below side walls so as to be opposite one another in the lateral region of the lower shell in parallel with the coupling section, while a third partial luffing-cylinder box extends transversely to the coupling section, in conjunction with the remaining limitations of independent claim 1.

Further, the prior art does not appear to disclose nor would be obvious to the limitations of the metal-plate box structure is composed of three partial luffing-cylinder boxes, of which two partial luffing-cylinder boxes are arranged substantially below side walls so as to be opposite one another in the lateral region of the lower shell in parallel with the coupling section, while a third partial luffing-cylinder box transversely to the coupling section, in conjunction with the remaining limitations of independent claim 1.

As claim 10 claims similar claim subject matter as claim 1, claim 10 is allowable for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/